ORDER GRANTING MOTION TO VACATE ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT
BARRY RUSSELL, Bankruptcy Judge.
The Court having considered the Motion to Vacate Order Denying Motion for Partial Summary Judgment (the “Motion”) of the Joint Board of Trustees of the Western Conference of Teamsters Pension Trust (the “Board”), and good cause appearing,
IT IS HEREBY ORDERED that the Memorandum of Decision and Order entered August 2, 1984, denying the Board’s motion for partially summary judgment with respect to the debtors’ objection to the Board’s Proof of Priority Expense of Administration Claim filed August 29, 1983, shall be, and hereby is, vacated.